DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7are rejected under 35 U.S.C. 102(a2) as being anticipated by Wilhelmi (U.S. 5598680).
In re Claim 1-3 and 5-7, The examiner notes that in the claimed system, only the first and section sections have been positively claimed.  The dowels and first and second structural members have not been positively claimed and the limitation directed to them are functional and afforded only limited weight.
Wilhelmi teaches  a system for securing a first structural member to a second structural member in a construction, comprising: a first section (7.1,7.2) configured to be affixed to the first structural member; and a second section (5), formed contiguous with the first section, and configured to be inserted into a slot (S) in the second structural member and to receive one or more dowels through multiple circular holes (4.1,4.2) in the second section and the second structural member, the second section and one or more dowels configured to support the second structural member on the first structural member without transferring moment forces from second structural member onto the first structural member.  The first (7.1,7.2) and second sections (5) are formed at right angles to each other and are integrally formed with each other. Regarding the requirement that no moment forces be transferred, the examiner maintains that the positively claimed limitations have been disclosed, therefore the claimed invention is able to perform the same functions.  The examiner also noted that a single dowel in a single circular hole will allow rotation and movement at the joint.  Since the system is configured for this rotatable configuration, it allows for no moment forces to be transferred as the second structural member rotates relative to the first structural member.  The circular hole (4.1,4.2) with a dowel is capable of supporting a second structural member against axial movement and against gravitational forces.  (Figures 1-4, Abstract; Column 3, Lines 45-67; Column 4, Lines 1-23)

    PNG
    media_image1.png
    453
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    582
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 11,12, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680) in view of Bourassa et al. (U.S. 5,810,303).
In re Claims 8, 9, 11, and 12, Wilhelmi has been previously discussed but does not teach one or more oblong holes configured to receive one or more of the dowels.  
Bourassa teaches a bracket with straight vertical (46) and straight horizontal (51) oblong holes.  (Figure 1)
It would be obvious to obvious to one of ordinary skill in the art prior to filing to incorporate the vertical and horizontal oblong holes taught by Bourassa into the Wilhelmi joint element.  The oblong length allows for different spatial configuration of the joint with one structural member being able to be repositioned forward, backward, or up or down relative to the second one due to the additional linear space of the oblong shaped hole.  The horizontal and vertical holes are oriented parallel and perpendicularly to a long axis of the second structural member.  Since all of the positively claimed structural limitations are met, the combination is capable of supporting the second structural member against axial movement to some degree.
In re Claim 23, 25, and 26, Wilhelmi teaches a wooden first structural member(3); a wooden second structural member comprising multiple holes; a knife plate for pinning the first and second structural members to each other, the knife plate comprising: a first section configured to be fastened to the first structural member (3), and a second section comprising a plurality of holes(4.1,4.2), the plurality of circular holes; and a plurality of dowels configured to fit through the multiple holes in the second structural member and the plurality of holes in the second section, the plurality of dowels in the multiple holes and plurality of holes supporting the second structural member on the knife plate and first structural member.  While Wilhelm does note teach if the wooden structural members are natural, composite, or engineered wood, these wood types are well known and common in the art and the applicant takes official notice of this.  They are readily available and easy to work with.  (Figures 1-4, Annotated Figures, Abstract; Column 3, Lines 45-67; Column 4, Lines 1-23) 
Wilhelmi does not teach one or more oblong holes configured to receive one or more of the dowels.  
Bourassa teaches a bracket with vertical (46) and horizontal (51) oblong holes.  (Figure 1)
It would be obvious to obvious to one of ordinary skill in the art prior to filing to incorporate the vertical and horizontal oblong holes taught by Bourassa into the Wilhelmi joint element.  The oblong length allows for different spatial configuration of the joint with one structural member being able to be repositioned forward, backward, or up or down relative to the second one due to the additional linear space of the oblong shaped hole.  The horizontal and vertical holes are oriented parallel and perpendicularly to a long axis of the second structural member.  Since all of the positively claimed structural limitations are met, the combination is capable of allowing rotation of the second structural member relative to the knife plate and first structural member.  The oblong holes allow a range of motion that would permit a degree of rotation of the second structural member relative to the knife plate and first structural member.
In re Claim 24, Wilhelmi teaches that one of the plurality of holes (29) in the second section is open to a top edge of the knife plate.  (Figures 1-4, Annotated Figures, Abstract; Column 3, Lines 45-67; Column 4, Lines 1-23)
In re Claim 27, Wilhelmi teaches that the first and second sections make oblique angles with respect to each other.  (Annotated Figure)
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680) in view of Hackney (U.S. 20080277551).
In re Claims 10, Wilhelmi has been previously discussed but does not teach one or more oblong holes radiused along their lengths and configured to receive one or more of the dowels.  
Hackney teaches a bracket with oblong holes (101-9) that are radiused along their length.  (Figure 1B)
It would be obvious to obvious to one of ordinary skill in the art prior to filing to incorporate the vertical and horizontal oblong holes taught by Hackney into the Wilhelmi joint element.  The arc shaped oblong length allows for different spatial configurations of the joint with one structural member being able to be repositioned forward, backward, or up or down or at a different angle relative to the second one due to the additional linear space and curvature of the oblong shaped hole.
Claim 13-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680) in view of di Girolamo (U.S 7,104,024) or Grafton U.S. 7,918,054) or McCoy et al (U.S. 2005/0279901).
In re Claim 13-19 and 21, Wilhelmi teaches a construction system with a first structural member (3, beam or post/column) to a second structural member(beam) (Column 1, Lines 6-10) with a slot (S) and multiple circular holes.  (Figure4) A knife plate (2) has a first section (7.1,7.2) configured to be affixed to the first structural member; and a second section (5), formed contiguous with the first section, and configured to be inserted into a slot (S) in the second structural member.  One or more dowels fit the multiple holes in the second structural member and through multiple circular holes (4.1,4.2) in the second section and the second structural member, the second section and one or more dowels configured to pin the second structural member to the knife plate.  The first (7.1,7.2) and second sections (5) are formed at right angles to each other and are integrally formed with each other. Regarding the requirement that no moment forces be transferred, the examiner maintains that the positively claimed limitations have been disclosed, therefore the claimed invention is able to perform the same functions.  The examiner also noted that a single dowel in a single circular hole will allow rotation and movement at the joint.  Since the system is configured for this rotatable configuration, it allows for no moment forces to be transferred as the second structural member rotates relative to the first structural member.  The circular hole (4.1,4.2) with a dowel is capable of supporting a second structural member against axial movement and against gravitational forces.  (Figures 1-4, Annotated Figures, Abstract; Column 3, Lines 45-67; Column 4, Lines 1-23)
Wilhelmi does no teach configured to pin the second structural member to the knife plate and first structural member without transferring moment forces from second structural member onto the first structural member.
Di Girolamo teaches connector (1) with first and second sections (12,14) that have straight oblong holes (20,26) and connect first and second structural members (30,32) that are parallel to the long axis of the second structural member (32).  (Figure 1)  
Grafton teaches a bracket (100) that joins first and second structural members and has an arc shaped slot (130).  (Figure 3A)
McCoy teaches a bracket (14) that joins first and second structural members and has oblong slots (52).  (Figure 1)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Wilhelmi with the teachings of di Girolamo or Grafton or McCoy.  These holes allow adjustments to be made in the positioning of the structural members relative to each other as well as ease the installation of fasteners by giving more play in where the fastener needs to be attached to the connector.  The degree of motion allowed by the slots would also allow give or play in the connection between the two structural members.  This would inhibit the transfer of moment forces between the structural members.  In the combination, the oblong holes would be capable of receiving dowels and support the second structural member against gravitational forces
In re Claims 20 Wilhelmi modified by di Girolamo or Grafton or McCoy has been previously discussed.  Grafton also teaches oblong holes (130) that are radiused along their length.  
In re Claims 22 Wilhelmi modified by di Girolamo or Grafton or McCoy has been previously discussed.  Grafton also teaches oblong holes (130) that are radiused along their length.  In the combination the McCoy oblong holes would be oriented perpendicularly to the long axis of the second structural member/beam taught by Wilhelmi.  They would be capable of supporting the second structural member against some degrees of axial movement.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680) in view of Bourassa et al. (U.S. 5,810,303), and in further view of Baba (U.S. 5,617,694).
In re Claim 28, Wilhelmi has been previously discussed but does not teach the first and second sections are formed at 180 degrees to each other, such that the knife plate is a flat plate.  
However flat joint elements are common and well know configurations in the art as is evidenced by Baba which teaches a flat joint element with first and second sections (52,54) that are at 180 degrees to each other.  (Figures 1-11)  Such a modification would be obvious to one of ordinary skill in the art prior to filing.  The entire knife edge plate could be embedded within slots in the structural elements rather than be exposed to the elements.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. The applicant argues that the dowels and first and second structural members have been positively claimed in Claim 1.  We respectfully disagree.  The claim limitations are directed to a first and second section that is capable of receiving dowels.  The claim language only positively claims the knife edge plate features.  The Wilhelmi discloses a joining element with first and second section that are also capable of receiving dowels as has been previously detailed.  Since Wilhelmi teaches the positively claimed elements, it is capable performing the functional limitations.  The second structure meets the requirement of being able to received one or more dowels.   Therefore, it is configured to support the second structure on ther first structure without transferring moment forces.  
As was noted with Claim 23, the Wilhelmi, reference in combination with Bourassa also meets the positively claimed limitations of the combination of first and second structural members, knife plate with circular and oblong holes, and dowels and is therefore capable of meeting the functional limitations.  The applicant has argued that the Bourassa reference does no teach rotation of structural elements attached to the bracket. However, Bourassa is cited for the teaching of both vertical and horizontal oblong holes.  The combination with Wilhelmi has a clear motivation of allowing for different joint configurations.  The examiner notes that the requirement to not transfer moment forces from the second structural member onto the first is absent from this claim.
Claim 13 is a combination claim that has been revised to include the limitation of not transferring moment forces from the second structural member to the first structural member.  This necessitates new grounds for rejection based on the di Girolamo, Grafton, or McCoy patents.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633